 NATL. FOOTBALL LEAGUE MANAGEMENT COUNCIL423National Football League Management Council (fo-rmerly known as the National Football LeaguePlayer Relations Association)and the ConstituentMember Clubs of the National Football Leagueand National Football League Players Association.Cases 18-CA-3380 and 18-CA-3437January31, 1975SUPPLEMENTAL DECISION ANDORDERBY ACTING CHAIRMAN FANNING ANDMEMBERS JENKINS,KENNEDY, AND PENELLOOn May 30, 1973, the Board issued a Decision andOrder' in the above-entitled proceeding, dismissingin totoa complaint alleging that the Respondent hadrefused, in violation of Section 8(a)(5) and (1) of theNational LaborRelationsAct,as amended, tobargain collectivelywith the Charging Party, theNational Football League Players Association (here-inafter called the Union). Thereafter, the Union fileda petition for review and the Board filed a cross-application for enforcement with the United StatesCourt of Appeals for the Eighth Circuit.On September 3, 1974, the court issued itsdecision,2 affirming the Board's dismissalof that partof the complaint which alleged that the Respondenthad unlawfully refused to bargain over the futureinstallationof artificial turf on playing fields, butrejectingthe Board'sdismissalof that part of thecomplaint which alleged that the Respondent hadunlawfully instituted a rule onMarch 25, 1971,whereby any player leaving the bench during a fighton the playing field would automatically be fined$200. The court's rejectionof the Board's dismissal ofthe bench-fine issuerested on its finding that thebench-fine rule had been instituted by the NFLowners themselves,and not, as the Board had found,by the NFLcommissioner.Accordingly, the courtremanded thecaseto the Board with instructions toadopt a remedyconsistentwith the court's opinion.On November 5, 1974, the Board, through itsAssociate Executive Secretary, notified the partiesthat the Board had decided to accept the court'sremand andthat any of them wishing to do so mightnow file a statementof positionconcerning the issuesraisedthereby.Such statementshave been filed bythe Respondentand the Union.1203 NLRB 958.2 503 F.2d 12.JOur remedial Order applies only to the bench-fine rule proposed to andadopted by the owners on March 25, 1971,and to fines imposed pursuantthereto.Our Order in no way applies to the bench-fine rule announced,according to the Union's statement of position,by thecommissioner onNovember 6, 1972,or to any fines imposed pursuant thereto.The allegedNovember 6, 1972,rulewas not litigated before the Board;itwas not216 NLRB No. 74The Board has duly considered the decision of thestatements of positions filed by the parties in thisproceeding.Adopting, as the law of this case, thecourt's finding that the March 25, 1971, bench-finerule was instituted by the NFL owners and not, bytheNFL commissioner, the Board now concludesthat the allegation of a violation of Section 8(a)(5)and (1) of the Act, as described in the complaint Andas pertaining to the bench-fine rule, must be, and ithereby is, sustained. The Board deems it appropriate,therefore, to issue a remedial order in the terms setout below.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,NationalFootballLeagueManagement Council(formerly known as the National Football LeaguePlayer Relations Association) and the ConstituentMembers of the National Football League, Minne-apolis,Minnesota, their officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Unionwith respect to the terms and conditions of employ-ment of their employees, by unilaterally changingany such term or condition of employment, withoutprior notice to or consultation and bargaining withthe Union.(b) In any like or related manner interfering withthe rights of employees guaranteed in Section 7 of theAct.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Rescind the rule proposed to and adopted bythe owners on March 25, 1971, whereby any playersleaving the bench during a fight on the playing fieldwould automatically be fined $200.(b)Make whole, with interest at 6 percent perannum, all employees upon whom fines have beenimposed pursuant to said March 25, 1971, rule.(c)Mail to all players in the collective-bargainingunit copies of the attached notice marked "Appe-ndix." 4(d) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order,litigated before the Court of Appeals for the Eighth Circuit;it is not withinthe scope of the court's remand; and, therefore, it cannot be a subject of ourOrder in this case.4 In the event that this Order is enforced by a Judgmentof a UnitedStates Court of Appeals,the words in the notice reading "Mailed by Orderof the National Labor Relations Board"shall read"Mailed Pursuant to aJudgment of the United StatesCourt ofAppeals Enforcing an Order of theNational Labor Relations Board." 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat steps the Respondent has takento complyherewith.APPENDIXNOTICEMAILED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectively withthe National Football League Players Associationby unilaterally changing any term or condition ofemployment without prior notice to or consulta-tion and bargaining with said Association.WE WILL NOTengagein any like or relatedconductwhichinterfereswith,restrains,orcoerces you in the exerciseof the rightsguaran-teed you by Section 7 of the National LaborRelations Act.WE WILL make whole,with interest at the rateof 6 percent per annum, all employees uponwhom fines have been imposed pursuant to therule proposed to and adopted by the owners ofthe constituentmemberclubs of the NationalFootball League on March 25, 1971, whereby anyplayer leavingthe bench during a fight on theplaying field would automatically be fined $200.WE WILL rescindthe termsof said ruleproposed to and adopted bythe ownerson March25, 1971,to the extentthatthose termsmay stillbe in effect.NATIONAL FOOTBALLLEAGUE MANAGEMENTCOUNCIL (FORMERLYKNOWN AS THENATIONAL FOOTBALLLEAGUE PLAYERRELATIONSASSOCIATION)AND THECONSTITUENTMEMBER CLUBS OF THENATIONAL FOOTBALLLEAGUE